1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment filed on September 8, 2021.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2,6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei (CN 204558658) or Ranaivoson (2017/0040719).
As to claims 1, Lei discloses a clipped testing device comprising a first clamping member e.g. 101 having a first substrate e.g. 105 (see fig. 5) and a first pin joint member (see e.g. fig. 5); a second clamping member e.g. 103 having a second substrate and a second pin joint member (fig. 5); a shaft e.g. 115 detachably pivoted to the first pin joint member and the second pin joint member; and a conducting member (see e.g. 109 in fig. 5) disposed on the first clamping member and located between the first substrate and the second substrate, the conducting member having a first bent portion and a second bent portion, the first bent portion bending toward an upper surface of the conducting member, and the second bent portion bending toward a lower surface of the conducting member (see e.g. 12 in fig. 1). Lei discloses that the conductive contact material is e.g. aluminum; thin copper which are flexible material. Lei discloses the bent having scraping structure e.g. sharp teeth. Note that the protrusions/teeth can be broadly interpreted as scraping structure.



    PNG
    media_image1.png
    442
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    508
    media_image2.png
    Greyscale


As to claims 1, Ranaivoson discloses a clipped testing device comprising a first clamping member e.g. 12,14,16 having a first substrate e.g. 16 (see fig. 9) and a first pin joint member (see e.g. figs. 2-4); a second clamping member e.g. 12,14,16 having a second substrate and a second pin joint member (figs. 2-4); a shaft e.g. 28 detachably pivoted to the first pin joint member and the second pin joint member; and a conducting member (see e.g. 22 in fig. 14) disposed on the first clamping member and located between the first substrate and the second substrate, the conducting member having a first bent portion and a second bent portion, the first bent portion bending toward an upper surface of the conducting member, and the second bent portion bending toward a lower surface of the conducting member. Ranaivoson discloses the bent having scraping structure e.g. sharp teeth. Note that the protrusions/teeth can be broadly interpreted as scraping structure.




    PNG
    media_image3.png
    313
    659
    media_image3.png
    Greyscale










    PNG
    media_image4.png
    274
    573
    media_image4.png
    Greyscale


As to claim 2, Lei or Ranaivoson discloses a clipped testing device wherein the lower surface of the conducting member faces toward the first substrate, and distance between the first bent portion and the first substrate is smaller than distance between the second bent portion and the first substrate (see above marked up drawings).
As to claim 6, Lei or Ranaivoson discloses a clipped testing device wherein the conducting member is formed of metal and the first bent portion and the second bent portion are integrally formed (see explanation above and drawings).

As to claim 7, Lei or Ranaivoson discloses a clipped testing device wherein a terminal portion of the conducting member is adjacent to the first bent portion, the terminal portion has a third scraping structure (see above drawings).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

6.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Claims 8-16,18 are allowed.

8.	Applicant’s arguments with respect to claim(s) 1-2,6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858